Citation Nr: 1448302	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wound residuals of left peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand, currently rated 60 percent.

2.  Entitlement to an increased rating for shell fragment residuals of the left shoulder and chest, currently rated 20 percent.

3.  Entitlement to an increased rating for shell fragment wound residuals of the left leg with retained foreign body, currently rated 10 percent.

4.  Entitlement to an increased rating for shell fragment wound residuals of the left thigh with retained foreign body, currently rated 10 percent.

5.  Entitlement to an increased rating for residuals of left knee meniscectomy, currently rated 10 percent.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected shell fragment wound residuals.
REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968.  These matters initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.

The issue of entitlement to service connection for a left foot disorder, to include as secondary to service-connected shell fragment wound residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether symptoms of residuals of left peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand more nearly approximate complete paralysis.

2.  The evidence is approximately evenly balanced as to whether symptoms of shell fragment wound residuals of the left shoulder and chest more nearly approximate severe muscle injury.

3.  Symptoms of shell fragment wound residuals of the left leg with retained foreign body do not more nearly approximate moderately severe muscle injury.
 
4.  Symptoms of shell fragment wound residuals of the left thigh with retained foreign body do not more nearly approximate moderately severe muscle injury.

5.  Symptoms of residuals of left knee meniscectomy do not more nearly approximate dislocated semilunar cartilage, ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or compensable limitation of flexion or extension.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 80 percent for shell fragment wound residuals of left (minor) peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.56, 4.124a, Diagnostic Code 8513, 38 C.F.R. § 4.71a, Diagnostic Code 5125 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 30 percent for left (minor) shoulder and chest shell fragment wound residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5303 (2014).

3.  The criteria for an increased rating for shell fragment wound residuals of the left leg with retained foreign body, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5311 (2014).

4.  The criteria for an increased rating for shell fragment wound residuals of the left thigh with retained foreign body, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2014).

5.  The criteria for an increased rating for residuals of left knee meniscectomy, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In December 2012 and March 2014, the Board remanded the claims to the AOJ for additional development.  For the reasons indicated below, the AOJ has complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's December 2012 remand, the Veteran was afforded a February 2013 VA examination.  The examination was adequate as all required testing was conducted.  In addition, the Board instructed in the December 2012 remand that the AOJ obtain additional VA treatment records.  In its March 2014 remand, the Board noted that the treatment records had not been associated with the VBMS file and again remanded the case for this development.  As acknowledged by the Veteran's representative in his June 2014 correspondence, the specified records have been associated with the file.  The AOJ thus complied with the Board's remand instructions in this regard.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board will therefore proceed to the merits of the claims being decided herein.

Factual Background - Shell Fragment Wound Residuals

Left Peripheral Plexus, Upper Extremity and Chest

The Veteran was wounded in combat as a result of a mortar shell explosion resulting in multiple shell fragment wounds.  The service treatment records reflect that he incurred a left shoulder shell fragment wound which was initially debrided, but became necrotic with copious amounts of pus.  A second debridement revealed a clot over the axillary artery that had been apparently been dislodged from a previous fragment perforation.  The Veteran underwent a 2 cm. section of artery removal with re-anastomoses of the end to the axillary artery. X-ray examination revealed multiple densities about the left shoulder. A split thickness skin graft was performed.  Thereafter, the Veteran developed complete loss of median nerve function at the level of the axilla.

Subsequently, the Veteran underwent exploration of the left axilla with lysis of dense scarring of the left lateromedial head to the median nerve as well as internal and external neurolosysis of the median nerve.  It was determined that the Veteran incurred SFWs involving the axillary artery and median nerve.  A neurosurgical consultation also determined there was some slight motor and sensory dysfunction in the distribution of the radial and ulnar nerves.  There are also service treatment records indicating a deep 8 x. 8 cm. wound of the left anterior chest wall that was initially debrided and packed open.  The wound was closed 12 days after injury.

An October 1968 VA examination report described 6 scars and a skin graft in the left upper chest adjacent to the anterior surface of the left shoulder.  An X-ray examination described metallic fragments in the left axilla and left supraclavicular area.  The Veteran was described as having a partial claw left hand with marked contracture of the 2nd and 3rd fingers with a complete lack of flexion of his thumb. The VA examiner described involvement of MGs III and IV.

A January 1970 electromyography study demonstrated no electrical activity in the abductor pollicis brevis or external carpi radialis.  There was partial denervation of the brachioradialis, flexor digitorium sublimi and profundus.  In general, the Veteran appeared to have a more severe deficit of the median innervated muscles followed by less severity of the radial and ulnars.  The Veteran received treatment for a dropped left wrist with splinting and physical therapy.

A September 1973 VA examination report described the Veteran as having a profound flexion contracture at the left wrist with contractures of the lateral three fingers.  His left hand was almost paralyzed and was described as essentially useless except for perhaps a passive hook.  The paralysis involved muscle groups VII, VIII and IX.  An x-ray examination demonstrated numerous metallic fragments, in excess of 10 overlying the lateral and posterior aspect of the left axilla and supraclavicular region.  The largest fragment measured approximately 3/4 x 1/4 of an inch.

The Veteran currently contends that he has lost use of his left upper extremity.  An April 2003 VA examination report indicated that there was atrophy of the left mid-brachium and anti-brachium circumferences as well as the intrinsic muscles of the hands.  The Veteran's wrist was held in flexion with partial joint ankylosis and the fingers were held in a "porter's tip position."  There was also dynamic hyperalgesia in the hand, the entire arm and the shoulder.  Overall, the Veteran was described as having marked limitation of functional capacity of the left arm and hand.

A May 2003 VA muscles examination provided the following description of the Veteran's left upper extremity disability: "Patient's disability is primarily maximum of the left shoulder, left upper extremity and down into the left hand, which is basically nonfunctioning.  However, evaluation of loss of his left upper extremity has been at least 80 percent of that extremity."

A July 2004 VA examination report described spasticity of the left upper extremity with positive stretch reflex, and a flexion contracture involving the left shoulder, left elbow, left wrist and left fingers.  There was twitching of the left upper extremity muscles when passively moved through range of motion testing, decreased sensation scattered over the left upper extremity, and a 10 degree flexion contracture of the left elbow.  A July 2006 VA aid and attendance examination report indicated severe impairment of left upper extremity strength and coordination with left shoulder motion limited to 90 degrees of elevation and abduction.

A February 2008 VA examination report includes the Veteran's description of daily, severe left upper extremity pain with decreased coordination, fatigability, weakness, and uncertainty of movement with the VA examiner finding 2/5 strength over "all" of the left upper extremity, decreased range of left shoulder motion due to shortened muscles and ligaments, atrophy and nerve dysfunction.  The Veteran submitted a statement in April 2009 describing a left upper extremity which was of "little or no use for anything."

On the February 2013 VA examination, the examiner reiterated the Veteran's medical history.  He noted that the Veteran continued to have limited range of motion of the fingers of the left hand, that the left wrist continued to be held in ulnar deviation/flexion and digits 3, 4, and 5 were held in flexion.  The examiner indicated that the Veteran had a "drop wrist," with clawing of the left hand with decreased function and use of the left hand wearing a plastic splint.  The Veteran also indicated that he had pain in the left upper extremity.

The examiner also noted that the Veteran had shell fragment wound residuals of the left shoulder and chest with loss of power, weakness, fatigue or impairment of coordination of the muscle group.  Left shoulder flexion and abduction continued to be at 90 degrees with no pain with range of motion. Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  Left shoulder X-rays showed moderate degenerative change in the glenohumeral joint and mild degenerative change in the acromioclavicular joint with numerous shrapnel fragments.  Muscle groups 2 and 3, involving the Pectoral Major and the Deltoid, revealed tissue loss and intermuscular scarring with loss of power.  There was also decreased overall left arm strength, decrease range of motion of the left shoulder due to shortened muscles/ligaments, atrophy and nerve dysfunction.  The left hand had limited range of motion of the fingers.  There was no tendon or bone damage identified.

Peripheral nerves examination revealed motor strength impairment of the Left Pectoral major and deltoid 4 out of 5 and at the third through fifth digits muscle strength was noted 4 of 5.  Sensory function for the left upper extremity was decreased to vibration, light touch and position sense. Reflex revealed 2+ for the left bicep, tricep and brachoradialis.  Muscle atrophy was noted, but no abnormal muscle tone or bulk or tremors.  The mid brachium circumference of the left arm measured 11.5 inches on the left side and 12 inches on the right side.  There was no evidence of paralysis and no "objective evidence" of complete loss of use of the left shoulder or left arm.

Left Lower Extremity

The service treatment records reflect a 4 x 9 cm shell fragment wound of the left lateral thigh that was initially debrided and packed open.  The wound was closed 12 days after injury.  He also had a 3 x 7 cm shell fragment wound of left lateral shin as well as a fractured left fibula.  There are also service treatment records reflecting a shell fragment wound of the left calf and hip.  An October 1968 x-ray report reflects numerous metallic fragments about the left hip.

An October 1968 VA examination report described a vertical scar on the upper quadrant of the left lateral thigh surface which was 5 1/2 inches long and 1 inch wide which was tender and adherent to underlying tissues.  There was also a vertical scar on the anterior surface of the left leg in the upper and middle thirds measuring 41/2 inches in length that was adherent to underling tissues.  An X-ray examination described numerous metallic fragments in the soft tissues of the thigh with small fragments in the lower thigh, and an old fracture of the fibula shaft.

A May 1973 private examination report noted that the Veteran was unable to stand on the toes of his left foot, unable to rotate the foot outward or dorsal flexure, and had involuntary abduction of the left foot.  A September 1973 VA examination report indicated that the Veteran had shell fragment wounds of the left lower extremity involving muscle groups XI and XII with a herniated muscle.  The Veteran was unable to heel or toe walk, and demonstrated left foot dysfunction.  A May 1975 electromyelograph examination was interpreted as showing findings compatible with old peripheral neuropathy affecting the left peroneal and tibial nerves, mostly from partial axonal degeneration.

A December 2010 VA treatment note indicated that the Veteran had good lower legs.

On the February 2013 VA examination, the examiner noted that the Veteran had residuals of a left thigh shell fragment wound, with a retained foreign body.  The examiner also noted that the Veteran used a cane and had an antalgic gait.  Motor examination was 5 out of 5 and there were no affected nerves.  Sensory examination was normal.  The Veteran also had normal deep tendon reflexes at the knee and ankle.  There was normal movement of the forefoot and toes and normal propulsion thrust in walking.  There was also normal flexion of foot and flexion of the toes and normal dorsiflexion and extension of toes.  There was no atrophy and no limitation of motion.

The examiner specifically found that the Veteran did not have loss of use of the left arm, left thigh and left elbow, and that the shrapnel injury residuals were confined to the brachial plexus injuries.  The Veteran denied fever or chills.

General Legal Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Legal Principles - Shell Fragment Wound Residuals

The regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection. In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty. The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c). Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue. 38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection. In such cases, there will be a service department record or other evidence of in- service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements. Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. 38 C.F.R. § 4.56(d)(4). History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Id. Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction. Id.

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id.

Some diagnostic codes contain different ratings depending on whether the major or minor extremity are involved.  The Veteran is right handed.

Left Peripheral Plexus - Analysis

The Veteran's shell fragment wound residuals of left peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand are rated under Diagnostic Codes 8513-5125.  Under DC 8513, applicable to diseases of the peripheral nerves affecting all radicular groups, severe incomplete paralysis of the minor extremity warrants a 60 percent rating and complete paralysis warrants an 80 percent rating.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that of complete paralysis.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  DC 5125 applies to loss of use of the hand in connection with amputation of the arm, and warrants a 60 percent rating for the minor extremity.  The issue is thus whether the Veteran's symptoms more nearly approximate severe rather than severe incomplete paralysis, warranting the highest schedular 80 percent rating under DC 8513.

The above evidence reflects that the Veteran's left peripheral plexus injury residuals are severe.  His left arm and hand are not completely paralyzed, but such complete paralysis is not required for an 80 percent rating.  All that is required is that the evidence is evenly balanced as to whether the symptoms more nearly approximate complete paralysis.  There is evidence on both sides of this question.  The Veteran indicated that the arm and hand were of little use for anything, the February 2008 VA examiner indicated there was some muscle strength but shortened muscles and ligaments, atrophy and nerve dysfunction, and the February 2013 VA examiner indicated that there was "drop wrist," with clawing of the left hand with decreased function and use of the left hand, but no loss of use or complete paralysis.  The evidence is thus approximately evenly balanced as to whether the Veteran's left peripheral plexus injury residuals more nearly approximate complete paralysis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the maximum schedular 80 percent rating under DC 8513 is warranted.  38 U.S.C.A. § 5107(b).


Left Shoulder and Chest - Analysis

The Veteran's left shoulder and chest shell fragment residuals are rated 20 percent under Diagnostic Code 5303.  Under Diagnostic Code 5303 (muscle injury of Muscle Group III) includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the minor arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate symptoms, a 20 percent evaluation for moderately severe symptoms, and a 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.  The July 2006, February 2008, and February 2013 VA examiners all indicated that the Veteran had either significant or severe impairment of the left shoulder.

The evidence is thus approximately evenly balanced as to whether his symptoms more nearly approximated the more nearly approximated moderately severe or severe symptoms.  As the reasonable created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the maximum schedular rating of 30 percent for the minor arm is warranted under Diagnostic Code 5303.

Left Leg and Thigh - Analysis

The Veteran's shell fragment wound residuals of the left leg with retained foreign body are rated 10 percent under Diagnostic Code 5311.  Diagnostic Code 5311 is applicable to muscular injuries of muscle group XI, which serves the function of propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  Muscle group XI contains posterial and lateral crural muscles and muscles of the calf, which includes: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor halluces longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  A noncompensable rating is warranted for slight muscle injury.  A 10 percent rating is warranted for moderate muscle injury.  A 20 percent rating is warranted for a moderately severe muscle injury.  The maximum schedular rating of 30 percent is warranted for a severe muscular injury.

The Veteran's left thigh shell fragment wound residuals are rated 10 percent under diagnostic code 5313, applicable to Muscle Group XIII. The function of that muscle group is extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with other muscles to synchronize simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over- pulley action at the knee joint.  Under DC 5313, moderate disability of Muscle Group XIII warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 40 percent rating.

The findings from the appeal period including on the February 2014 VA examination reflect that, although the Veteran used a cane and had an antalgic gait, motor, sensory, and other findings were essentially normal with regard to muscle groups XI and XIII.  The symptoms of the Veteran's  left leg shell fragment wound residuals therefore do not more nearly approximate moderately severe rather than moderate muscle injury, and a rating higher than 10 percent is not warranted for either left lower extremity shell fragment residuals under Diagnostic Codes 5311 and 5313.

Left Knee - Analysis and Factual Background

The Veteran underwent a left knee meniscectomy during service.  His left knee meniscectomy residuals are rated under Diagnostic Codes 5010-5259.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved. When, however, limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating. As the Veteran is receiving the maximum schedular rating under DC 5259, there is no basis for discussion of whether an increased schedular rating is warranted under this diagnostic code. Regardless of the precise basis of the RO's 10 percent rating, however, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.

Diagnostic Code 5256 provides for ratings for ankylosis.  Diagnostic Code 5257, applicable to other impairment of the knee, provides for ratings for recurrent subluxation, or lateral instability.  Diagnostic Code 5258 is applicable to dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, and the only schedular rating under this diagnostic code is for 20 percent.  Diagnostic Codes 5260 and 5261 provide for ratings for limitation of flexion and extension of the leg.  Diagnostic Code 5262 provides for ratings for impairment of the tibia and fibula.  Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum.

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14. With regard to rating disabilities of the knee, VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). In VAOGCPREC 9-98, VA's general counsel found that limitation of motion is a relevant consideration under DC 5259.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees. Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

On the February 2008 VA examination, there were clicks or snaps but no crepitation, no grinding, instability, patellar abnormality, meniscus abnormality, and no other knee abnormalities other than a well healed surgical scar medial side of left knee, 8x0 lcm, that was barely visible and did not adhere to underlying tissue or limit range of motion.  There was no atrophy or loss of muscle. Range of motion was 0 degrees extension to 120 degrees flexion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no ankylosis.  X-ray report showed moderate degenerative change with multiple shrapnel fragments.  The diagnosis was left knee degenerative joint disease, status post meniscectomy with residuals.  The Veteran was noted to be unemployed because he retired in 1973 due to physical and psychological problems, and there were moderate effects on some activities of daily living, mild effects on one, and no effects on several others.

On the February 2013 VA examination, the diagnosis was again left knee degenerative joint disease and status post meniscectomy.  X-ray revealed degenerative joint disease and multiple shrapnel fragments.  There was no giving away or locking.  The Veteran indicated that he experienced some limitation of motion.  The Veteran reported that flare-ups impacted the function of the knee and/or lower leg.  Range of motion was 0 degrees extension to 120 degrees flexion, with no objective evidence of pain on extension and objective evidence of pain at 120 degrees flexion.  Range of motion was the same after repetitive motion testing.  There was no additional limitation of motion following repetitive use testing.  There was functional loss or impairment after repetitive use, in the form of less movement than normal and pain on movement.  There was pain on palpation.  All strength and stability testing was normal, and there was no evidence of history of recurrent patellar subluxation or dislocation.  The Veteran's in-service left meniscectomy was noted, with residual of pain.  Regular use of a brace was noted.  The examiner also noted that the Veteran was able to do the activities of daily living, but that he did not work secondary to multiple medical problems.  He also noted that the Veteran experienced pain in the knee and when this occurred, he had more difficulty in ambulation and walking, but the range of motion remained very constant.

Based on the above, a rating higher than 10 percent for the Veteran's left knee disability is not warranted under any potentially applicable diagnostic code.  He is receiving a 10 percent rating under Diagnostic Code 5259 for removal of semilunar cartilage, i.e., his meniscectomy.  As he does not have dislocated semilunar cartilage, he is not entitled to a 20 percent rating under Diagnostic Code 5258.  There is also no evidence of ankylosis, recurrent subluxation or lateral instability, or impairment of the tibia and fibula warranting higher or separate ratings under Diagnostic Codes 5256, 5257, or 5262.  In addition, limitation of motion was not compensable under Diagnostic Codes 5260 or 5261, and although the Veteran experienced flare-ups, they did not, according to the examiner and the Veteran, limit his range of motion to the extent that it would warrant a compensable rating under either Diagnostic Code 5260 or 5261.  A rating higher than 10 percent for the Veteran's left knee disability is therefore not warranted.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's shell fragment wound residuals and left knee disability are fully contemplated by the applicable rating criteria.  The general criteria applicable to muscle injuries are extremely specific, while the diagnostic codes refer to general levels of disability such as slight, moderate, and severe.  Thus, in tandem, these criteria take account of a broad range of symptoms, including those experienced by the Veteran.  In addition, the multiple diagnostic codes applicable to the knee, each of which was considered by the Board, encompass all of the symptoms experienced by the Veteran, to include limitation of motion and functional loss.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for the Veteran's disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

For the foregoing reasons, the preponderance of the evidence reflects that the evidence was approximately evenly balanced as to higher ratings for the left peripheral plexus injury and left shoulder and chest shell fragment residuals, resulting in resolution of reasonable doubt in favor of the Veteran and the highest schedular ratings for these disabilities.  As the preponderance of the evidence was otherwise against the claims, the benefit of the doubt was not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to the maximum schedular rating of 80 percent for left peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to the maximum schedular rating of 30 percent for shell fragment residuals of the left shoulder and chest is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to an increased rating for shell fragment wound residuals of the left leg with retained foreign body, currently rated 10 percent, is denied.

Entitlement to an increased rating for shell fragment wound residuals of the left thigh with retained foreign body, currently rated 10 percent, is denied.

Entitlement to an increased rating for residuals of left knee meniscectomy, currently rated 10 percent, is denied.


REMAND

The Veteran underwent a February 2013 VA examination, but the examiner did not opine as to the etiology of the left foot disability.  The AOJ requested an addendum and one was provided in April 2013.  In this addendum, the VA examiner indicated that the left foot disability was not caused by the service connected shell fragment wound injuries, but did not address whether it was aggravated by these disabilities.  A remand is therefore required to address this question.  See 38 C.F.R. § 3.310(a),(b); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the issue of entitlement to service connection for a left foot disorder, to include as secondary to the service-connected disabilities is REMANDED for the following action:

1.  Request an additional opinion from the February 2013 VA examiner.  If the examiner is unavailable, the opinion should be requested from an appropriate health care professional.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disorder was aggravated by the Veteran's service-connected shell fragment wound residuals.  

2.  The AOJ must ensure that the examination report is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA. If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


